      Case 4:19-cv-00856 Document 1 Filed on 03/08/19 in TXSD Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 BAYOU LOFTS CONDOMINIUM                    §
 ASSOCIATION, INC.                          §
      Plaintiff,                            §
                                            §
 v.                                         §      CIVIL ACTION NO. _____________________
                                            §
 WRIGHT NATIONAL FLOOD                      §
 INSURANCE COMPANY,                         §      JURY DEMANDED
      Defendant.                            §
______________________________________________________________________________

                     PLAINTIFF’S ORIGINAL COMPLAINT
______________________________________________________________________________


       COMES NOW Bayou Lofts Condominium Association, Inc. (hereinafter “Plaintiff”), and

complains of Wright National Flood Insurance Company (hereinafter “Wright” or “Defendant”).

In support of its claims and causes of action, Plaintiff would respectfully show the Court as

follows:

                                          I.
                                   DISCOVERY LEVEL

       1.     Plaintiff intends for discovery to be conducted pursuant to any proposed joint

management and discovery plan required by Rule 26(f)(2) of the Federal Rules of Civil

Procedure.

                                         II.
                              JURISDICTION AND VENUE

       2.     This Court has jurisdiction over the subject matter of this action pursuant to the

National Flood Insurance Act of 1968, 42 U.S.C. 4001 (the “Act”). Under the terms of the Act,

Federal Courts shall have exclusive jurisdiction over claims arising under flood insurance
_____________________________________________________________________________________________
     PLAINTIFF BAYOU LOFTS CONDOMINIUM ASSOCIATIONS, INC.’S ORIGINAL COMPLAINT
                                            Page 1
         Case 4:19-cv-00856 Document 1 Filed on 03/08/19 in TXSD Page 2 of 7



policies made available under the Act, as administered by the Federal Emergency Management

Agency (“FEMA”).

         3.    This action arises under the Write-Your-Own Program (“WYO”) regulations

under the Act. FEMA created the WYO program in 1983, permitting private insurers to write

flood policies pursuant to the Act, in the individual name of the private insurer. Under the WYO

program, FEMA regulations set the terms and conditions of the policies, the federal government

underwrites the policies, and the private WYO carriers perform significant administrative

functions, including the arranging for the adjustment, settlement, payment, and defense of all

claims arising from the policies. In this capacity, WYO carriers are fiscal agents of the United

States federal government.

         4.    Venue is appropriate in the Southern District of Texas because Plaintiff suffered

the property damage complained of within the boundaries of the Southern District.

         5.    This Court has personal jurisdiction over all parties identified.

                                              III.
                                            PARTIES

         6.    Plaintiff is a domestic non-profit corporation registered in the State of Texas. It

provides organization, consisting of the owners of the real estate subdivision and property known

as the Bayou Lofts Condominiums located at 915 Franklin in Houston, Texas.

         7.    Defendant is a foreign corporation, duly registered with the Texas Department of

Insurance to do business in Texas, and which issues WYO flood policies within the State of

Texas.




_____________________________________________________________________________________________
     PLAINTIFF BAYOU LOFTS CONDOMINIUM ASSOCIATION, INC.’S ORIGINAL COMPLAINT
                                            Page 2
      Case 4:19-cv-00856 Document 1 Filed on 03/08/19 in TXSD Page 3 of 7



                                          IV.
                                 FACTUAL BACKGROUND

       8.      Plaintiff is a named insured under a residential condominium building association

flood insurance policy issued by Wright, insurance policy number 42 1150352152 (hereinafter

referred to as the “Policy”).

       9.      On or about August 26, 2017, Hurricane Harvey hit the Houston, Texas area and

Plaintiff’s property located at 915 Franklin in Houston, Texas 77002 (hereinafter referred to as

the “Property”), sustained catastrophic damage. Shortly after the devastation caused by

Hurricane Harvey and pursuant to its obligations under the Policy, Plaintiff timely filed insurance

claim number 17 0010772 (hereinafter referred to as the “Claim”).

       10.     Subsequently, Defendant aknowledged the claim, investigated the claim through

Coloial Claims Corporation and according to correspondence dated March 9, 2018, issued

payments to Plaintiff totaling $1,179,727.41.        However, this amount was a susbtantial

underpayment of the damages suffered by Plaintiff and included within Plaintiff’s Proof of Loss.

       11.     On March 9, 2018, Defendant issued Plaintiff a Partial Denial of Claim wherein

Defendant explained that it would not be paying damages for the cost of the electrical system

located in the basement, the cost of the temporary wiring in the basement, Harvey Builders’

invoice for General Conditions in the amount of $197,147.00., Murphy Mears Architects invoice

in the amount of $35,000.00, moisture testing by Terracon in the amount of $4,800.00, Dugan

Miller Design’s invoice for Floor Polishing in the amount of $10,400.00, Gorge Sacaris Studio’s

invoice for Steel Refenishing in the amount of $10,165.00, Environmental Ltd’s invoice for

Cabinet and Countertops removal and replacement in the amount of $37,648.00, and invoices

totaling $381,628.55 for replacement of all lights and outlets, HVAC Mechanical Work and

_____________________________________________________________________________________________
     PLAINTIFF BAYOU LOFTS CONDOMINIUM ASSOCIATION, INC.’S ORIGINAL COMPLAINT
                                            Page 3
      Case 4:19-cv-00856 Document 1 Filed on 03/08/19 in TXSD Page 4 of 7



Demo, Sprinklers Installation, Plumbing, Ceiling Grid Adjustment, Ceiling Panels, Glass

Replacement, Drywall Replacement, and Doors and Aluminum Frames.

          12.    For the items that were paid as covered items under the Policy, Defendant

underpaid these items by $189,781.52. Specifically, Plaintiff incurred and paid $242,571.24 for

Dryout and Cleanup Costs of which Defendant only paid $70,906.49.                   Defendant further

underpaid items relating to invoices submitted by Fujitech, AccuWork, and Sternberg & Krohn in

the amount of $18,116.77.

          13.   Wright’s continued unwillingness to fairly investigate and adjust this claim forced

Plaintiff into engaging the representation of the undersigned in attempts to achieving an equitable

resolution. Between May 4, 2018 to the present, Plaintiff has made numerous attempts to work

with Defendant on its claim, including the submission of its Proof of Loss along with volumes of

supporting documentation.      Most recently, documentation was requested by William Nemeth

regarding the covered but underpaid damages. This documentation was provided to Mr. Nemeth

in October 2018.

          14.   On November 1, 2018, Wright advised that it would be requesting a third party

evaluation of the Dryout Costs and that based on that evaluation, would also be providing

Plaintiff a determination of underpayment. Despite making repeated requests for an update on

this action by Defendant from November 2018 until February 5, 2019, Defendant has failed to

offer any response.

          15.   At all times material to this case, Plaintiff fulfilled all of its obligations under the

Policy.




_____________________________________________________________________________________________
     PLAINTIFF BAYOU LOFTS CONDOMINIUM ASSOCIATION, INC.’S ORIGINAL COMPLAINT
                                            Page 4
      Case 4:19-cv-00856 Document 1 Filed on 03/08/19 in TXSD Page 5 of 7



       16.     It is clear that Wright’s unreasonable investigation was the cause of Plaintiff’s

partially denied claim.

       17.     Further, Wright’s performance of this results-based investigation of Plaintiff’s

claim, led directly to a biased, unfair and inequitable evaluation of Plaintiff’s losses to the

Property.

       18.     As a result of the above issues, Plaintiff did not receive the coverage for which it

had originally contracted with Wright. Therefore, Plaintiff has been forced to file this suit in

order to recover damages arising from the above-referenced conduct and from the unfair refusal

to pay the full insurance benefits in accordance with the Policy.

                                          V.
                              CLAIMS AGAINST DEFENDANT

       19.     Plaintiff hereby incorporates by reference all facts and circumstances set forth

under the foregoing paragraphs.

       20.     All conditions precedent to recovery by Plaintiff have been met or have occurred.

Plaintiff provided timely notice of her loss to Wright, which has, contrary to the terms of its

policy, refused to pay for all flood related damages.

       21.     All acts by Wright were undertaken and completed by its officers, agents,

servants, employees, and/or representatives. Such were either done with the full authorization or

ratification of Wright and were completed in its normal and routine course and scope of

employment with Wright.




_____________________________________________________________________________________________
     PLAINTIFF BAYOU LOFTS CONDOMINIUM ASSOCIATION, INC.’S ORIGINAL COMPLAINT
                                            Page 5
      Case 4:19-cv-00856 Document 1 Filed on 03/08/19 in TXSD Page 6 of 7



                                   BREACH OF CONTRACT

          22.   According to the Policy that Plaintiff purchased, Wright had the absolute duty to

reasonably investigate Plaintiff’s damages, and to properly pay Plaintiff’s policy benefits for the

claims made due to the extensive storm-related flood damages.

          23.   As a result of the storm-related event, Plaintiff’s Property suffered extreme

external and internal damages.

          24.   Despite objective evidence of such damages, Wright has breached its contractual

obligations under the subject insurance policy by failing to pay Plaintiff the full amount of

benefits relating to the cost to properly repair Plaintiff’s Property, as well as for related losses.

As a result of this breach, Plaintiff has suffered actual and consequential damages.

                                             VI.
                                           DAMAGES

          25.   Wright’s acts have been the producing and/or proximate cause of damage to

Plaintiff, and Plaintiff seeks an amount for the full loss and damages covered under her Flood

Policy.

                                             VII.
                                         JURY DEMAND

          26.   Plaintiff hereby demands a jury trial and has tendered the appropriate fee with its

Original Complaint.

                                         VIII.
                                 CONCLUSION AND PRAYER

          27.   Plaintiff prays that judgment be entered against Wright National Flood Insurance

Company, and that Plaintiff be awarded all of its actual damages, consequential damages,



_____________________________________________________________________________________________
     PLAINTIFF BAYOU LOFTS CONDOMINIUM ASSOCIATION, INC.’S ORIGINAL COMPLAINT
                                            Page 6
      Case 4:19-cv-00856 Document 1 Filed on 03/08/19 in TXSD Page 7 of 7



prejudgment interest, post judgment interest, court costs and for all such other relief, general or

specific, in law or in equity, whether pled or un-pled within this Original Complaint.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays it be awarded all such relief

to which it is due as a result of the acts of Wright National Flood Insurance Company, and for all

such other relief to which Plaintiff may be justly entitled.

                                               Respectfully submitted,


                                               THE VOSS LAW FIRM, P.C.
                                               /s/ Paul Simon
                                               Paul Simon
                                               State Bar No. 24003276
                                               Federal ID No. 30358
                                               26619 Interstate 45 South
                                               The Woodlands, Texas 77380
                                               Telephone: (713) 861-0015
                                               Facsimile: (713) 861-0021
                                               paul@vosslawfirm.com

                                               ATTORNEY FOR PLAINTIFF




_____________________________________________________________________________________________
     PLAINTIFF BAYOU LOFTS CONDOMINIUM ASSOCIATION, INC.’S ORIGINAL COMPLAINT
                                            Page 7
